         Case 5:19-cv-00091-DCB-MTP Document 1 Filed 09/25/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   WESTERN DIVISION

 DARREN LAZARUS                                                                       PLAINTIFF

 v.                                                                      5:19-cv-91 DCB-MTP
                                                       Civil Action No. ______________________

 BELLSOUTH TELECOMMUNICATIONS,
 LLC                                                                              DEFENDANTS

                                         COMPL AINT
                                      (Jury Trial Demanded)

         Darren Lazarus files this complaint for damages and other relief against BellSouth

Telecommunications, LLC for discriminatory employment practices in violation of the

Americans with Disabilities Act. The plaintiff states the following in support of his claims.

         Parties

      1. The plaintiff Darren Lazarus is an adult citizen of Mississippi who resides in Lincoln

         County at 905 West Lincoln Drive SW, Brookhaven, Mississippi 39601.

      2. The defendant BellSouth Communications, LLC is a Georgia limited liability company

         with its principal place of business at 675 West Peachtree Street NW, Suite 2756,

         Atlanta, Georgia 30308. This defendant is qualified to do business in Mississippi, and its

         registered agent for service of process in this state is CT Corporation System, 645

         Lakeland East Drive, Suite 101, Flowood, Mississippi 39232.

         Jurisdiction and Venue

      3. The Court has subject matter jurisdiction under 28 U.S.C. § 1331, 42 U.S.C. 2000e-

          I  DQG86&RGHௗ

      4. The Court has jurisdiction over the defendant, a limited liability company qualified to do

         business and doing business in Mississippi.




                                                  1
   Case 5:19-cv-00091-DCB-MTP Document 1 Filed 09/25/19 Page 2 of 4




5. Venue is proper in this judicial district under 28 U.S.C. § 1391 and 42 U.S.C. 2000e-

   5(f)(3) as a substantial part of the acts and omissions giving rise to the plaintiff’s claims

   and the unlawful employment practices complained of occurred in this judicial district.

   Facts

6. The plaintiff began his employment with the BellSouth in 2009. The plaintiff’s initial

   training with BellSouth took place in Madison, Mississippi. The plaintiff trained with

   Brad Jasper, who would later become the plaintiff’s last supervisor at BellSouth.

7. The plaintiff was severely injured in a catastrophic car wreck in 1986. His injuries

   resulted in noticeable speech impairments which persist today.

8. From the time of training through the time they were co-workers with BellSouth in

   Madison, Mississippi, Brad Jasper harassed the plaintiff because of his speech

   impairment.

9. BellSouth transferred the plaintiff to Brookhaven, Mississippi in or around December

   2015. Brad Jasper became the plaintiff’s supervisor in Brookhaven.

10. Jasper resumed his harassment of the plaintiff, repeatedly calling the plaintiff “dumbass,”

   telling the plaintiff “I don’t want you working for me,” and otherwise constantly stating

   or implying that the plaintiff was slow or stupid because of his speech impairment.

11. In late 2017, the plaintiff reported the harassment to BellSouth through an “ethics

   hotline” maintained by AT&T (the umbrella organization of which BellSouth is a part).

12. Jasper intensified his harassment after the plaintiff reported his conduct to BellSouth.

   Jasper issued harassing reprimands, write-ups, and undue criticism of the plaintiff’s work.

13. On August 10, 2018, BellSouth terminated the plaintiff’s employment after Jasper

   pointed out the plaintiff’s supposedly deficient work on a project.




                                              2
   Case 5:19-cv-00091-DCB-MTP Document 1 Filed 09/25/19 Page 3 of 4




14. The supposed deficient performance was in fact a pretext for termination of the plaintiff

    because of his speech impairment.

15. The plaintiff filed a charge of discrimination with the U.S. Equal Employment

    Opportunity Commission. The EEOC issued a right to sue letter on or about June 27,

    2019.

    Count One: Violation of the Americans with Disabilities Act

16. The defendant’s conduct described above violated the plaintiff’s rights under the

    Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

17. The plaintiff’s speech impairment is a disability.

18. The defendant discriminated against the plaintiff on the basis of his disability through

    harassment, denial of promotion, retaliation for reporting the discriminatory conduct, and

    termination.

19. The defendant’s discriminatory conduct toward the plaintiff was willful and intentional,

    warranting the imposition of punitive damages.

    Relief Demanded

20. The plaintiff is entitled to the following relief:

        a. Back pay and benefits

        b. Reinstatement or front pay

        c. Compensatory damages for past and future pecuniary losses, emotional distress,

            inconvenience, and other non-pecuniary losses

        d. Punitive damages

        e. Attorney fees and expenses

        f. Costs of this action




                                                3
       Case 5:19-cv-00091-DCB-MTP Document 1 Filed 09/25/19 Page 4 of 4




           g. Any other relief to which she is entitled by law and established by the evidence.

       Wherefore, Darren Lazarus demands judgment against BellSouth Telecommunications,

LLC for the relief described above.

       Dated: September 25, 2019.

                                            Respectfully submitted,

                                            /s/ James M. Priest, Jr.              ,
                                            Attorney for Plaintiff

Of counsel:
James M. Priest, Jr., MSB # 99352
Gill, Ladner & Priest, PLLC
344 Highway 51, Second Floor
Ridgeland, MS 39157
601-352-5700
jamie@glplawfirm.com




                                                4
